Citation Nr: 0023666	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-19 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1961 to July 
1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an November 1997 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's attempt 
to reopen his claim for service connection for hearing loss.  


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for defective hearing acuity in November 1962; and 
in February 1992, denied the veteran's attempt to reopen the 
claim.

2.  Additional evidence submitted since February 1992, is 
cumulative or redundant of evidence of record at the time of 
that decision, and when viewed in context with all the 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the claim in that it 
does not provide evidence as to whether the veteran has 
impaired hearing as a result of his period of active service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for impaired hearing in February 1992 is not new 
and material, so that the claim is not reopened, and the 1992 
decision of the RO is final.  38 U.S.C.A. §§ 1131, 5107(a), 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the evidence recently presented in 
support of reopening his claim of service connection for 
bilateral defective hearing is not only new and material, but 
is also sufficient to grant service connection for this 
claim, particularly when that evidence is considered in light 
of the entire record.  The veteran maintains that he 
developed defective hearing while on active service.  

An unappealed decision of the RO is final.  38 U.S.C.A. § 
7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 
3.104 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

In the instant case, the RO originally denied the claim for 
entitlement to service connection for bilateral defective 
hearing acuity in a rating decision dated November 1962, of 
which the veteran received written notice but did not appeal.  
Thereafter, the veteran attempted to reopen his claim in 
November 1991.  The RO denied the veteran's attempt and by 
letter dated February 1992, the veteran was informed that his 
request to reopen his claim for service connection for ear 
condition was denied as he had not submitted new and material 
evidence showing that the claimed condition was incurred in 
or aggravated by his military service.  Thus, the Board finds 
that the last final disallowance of this claim was in 
February 1992.

The evidence of record at the time of that decision included 
the veteran's service medical records which indicated normal 
hearing at both the induction and separation examinations, as 
well as a report of VA audiological examination, dated 
September 1962.  Review of the veteran's service medical 
records revealed a notation of normal hearing with 15/15 
whispered voice, on induction examination conducted in 
January 1961.  On physical examination in June 1962, the 
veteran's hearing was noted to be normal with 15/15 whispered 
voice and hearing acuity in pure tone thresholds, recorded 
at:




HERTZ



500
1000
2000
3000
4000
RIGHT
15B.
5dB
0dB.
*dB.
10B.
LEFT
10dB.
5dB.
15d.
*dB.
30dB.
*not tested.

Speech recognition ability was not recorded.  

On service separation examination, dated July 1962, the 
veteran's hearing was noted to be normal at 15/15 for both 
spoken voice and whispered voice.  The veteran's service 
treatment records are negative for any reference to defective 
hearing.

On VA audiological evaluation in September 1962, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20dB.
15dB
15dB.
*dB.
15dB.
LEFT
30dB.
20dB.
30dB.
*dB.
45dB.
*not tested.

Speech recognition ability was not recorded.  The diagnosis 
was mild bilateral perceptive hearing loss more marked on 
left side.  

Based on the evidence of record the RO denied the veteran's 
claim for service connection for defective hearing acuity.

The evidence of record subsequent to the RO decision of 
February 1992 includes VA and private medical records showing 
that the veteran has received treatment for a number of 
unrelated physical disorders, to include urethral stricture, 
coronary artery disease, diabetes mellitus, and corrective 
surgery on the left hand.  As these records contain no 
reference to the claim at issue, the Board finds none of this 
evidence is "new and material" for purposes of reopening 
the claim of entitlement to service connection for bilateral 
defective hearing.

The veteran has also submitted additional private medical 
reports of audiological evaluations dated May 1990, September 
1991, October 1992, and May 1995, which indicate impaired 
bilateral hearing acuity, worse on the left.  A descriptive 
audiological report, dated May 1995, indicated that 
sensorineural loss was from light to moderately severe in the 
right ear; and from moderately severe to severe in the left 
ear.  Speech discrimination in the right ear was normal but 
the veteran had severe difficulty in the left ear.  It was 
noted that the veteran gave a history of exposure to noise 
during his military service.  The examiner provided no 
opinion as to etiology of the veteran's sensorineural hearing 
loss.  Thus, the Board finds that this evidence is not new 
and material as it is cumulative of evidence of record in 
February 1992 as to presence of impaired hearing acuity 
and/or provides no evidence as to whether the veteran's 
defective hearing acuity was incurred in or aggravated by his 
prior period of service.

Also of record is a report of VA audiological evaluation, 
dated June 1995, which indicated that the veteran gave a 
history of hearing loss, worse on left, for several years 
with history of occupational noise exposure.  The assessment 
was moderately severe sensorineural hearing loss on the right 
and severe sensorineural hearing loss on the left.  Again, as 
these medical records provide only evidence of current 
disability and no evidence as to whether the veteran's 
defective hearing acuity was incurred or aggravated in 
service, the Board finds that it is not new and material 
evidence for purposes of reopening the veteran's claim.

The veteran has also submitted additional written statements 
as well as presented testimony at a personal hearing 
conducted in March 1996, which state, in essence, that he was 
exposed to the noise of an air hammer while in service and 
that he had been "half deaf" since then.  Initially, the 
Board notes that the veteran's statements as to hearing 
deficiency in service are duplicate and redundant of evidence 
of record prior to February 1992.  In addition, while the 
veteran is competent to report that on which he has personal 
knowledge, Layno v. Brown, 6 Vet. App. 465,at 470 (1994), to 
the extent that the veteran contends that he has 
sensorineural hearing loss as a result of his prior service, 
such allegation is lay speculation on medical issues 
involving the diagnosis and etiology of a disability and does 
not bear directly and substantially to the claim on appeal 
and is not material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray, 5 Vet. 
App. 211 (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is not generally 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  More importantly, the recent statements are 
repetitive of his prior claim.  This evidence is not new and 
material.

Therefore, the Board concludes that the veteran has failed to 
present new and material evidence with regard to his claim of 
entitlement to service connection for bilateral defective 
hearing.  Consequently, the claim is not reopened.


ORDER

New and material evidence having not been received with 
regard to the issue of service connection for bilateral 
defective hearing; the veteran's claim for service connection 
for this disability is not reopened.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


